Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-6, filed 04/28/2021, with respect to claims 1-8 have been fully considered and are persuasive.  The 102 rejection of the claims 1-8 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (3.075,103).
	As to independent claim 1, Ward teaches a stator of a rotating electric machine, comprising: a stator core (14) that has a plurality of slots and in which electromagnetic steel sheets are stacked in the axial direction (see figure 1); stator coils (16, 18) inserted into the slots (see figure 1); and a finger plate (32) provided on an axially outer end surface of the stator core (14), wherein a rectangular parallelepiped-shaped notch (see annotated figure 1) is provided on a part of the finger plate (32)  from any position at an anti-stator core side (see annotated figure 1) located lateral to an upper stator coil (16) in a circumferential direction to a radially inner end portion at least one portion of the finqer plate surface of the notch (see annotated figure 1), on the anti-stator core 

    PNG
    media_image1.png
    647
    550
    media_image1.png
    Greyscale

As to claim 2/1, Ward teaches wherein a portion of the surface, opposed to the axial direction, of the notch (see annotated figure 1) is formed as an inclined surface such that the height thereof increases from a radially inner side toward a radially outer side as shown in figure 1.  
As to claim 3/1, Ward teaches wherein a chamfered portion (see annotated figure 1) is provided between the radially inner end portion and a surface, perpendicular to the axial direction, of the notch as shown n figure 1.  
As to claim 4/1, ward teaches wherein a portion of the surface, opposed to an end surface of the stator core (14), of thePatent Attorney Docket No. notch (see annotated figure 1) is formed as a tapered surface 
As to claim 5/2, Ward teaches wherein a chamfered portion (see annotated figure 1) is provided between the radially inner end portion and a surface, perpendicular to the axial direction, of the notch (see annotated figure 1) as shown in figure 1.  
As to claim 6/2, Ward teaches wherein a portion of the surface, opposed to an end surface of the stator core (14), of the notch is formed as a tapered surface such that the height thereof gradually decreases toward the radially inner end portion as shown in figure 1.  
As to claim 7/3, Ward teaches wherein a surface, opposed to an end surface of the stator core (14), of the notch is formed as a tapered surface such that the height thereof gradually decreases toward the radially inner end portion as shown in figure 1.  
As to claim 8/5, Gibbs teaches wherein a portion of the surface, opposed to an end surface of the stator core (14), of the notch (see annotated figure 1) is formed as a tapered surface such that the height thereof gradually decreases toward the radially inner end portion as shown in figure 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        May 15, 2021